Citation Nr: 1201595	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-33 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for coronary artery disease status post stent implant, to include hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from April 1980 to April 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama.  


FINDING OF FACT

Any current coronary artery disease, status post stent implant, to include hypertension, is not of service origin.  


CONCLUSION OF LAW

Coronary artery disease, status post stent implant, to include hypertension, was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet.

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as cardiovascular-renal disease, to include hypertension, will be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Hypertension means persistently high arterial blood pressure, and by some authorities the threshold for high blood pressure is a reading of 140/90.  Dorland's Illustrated Medical Dictionary at 889 (30th ed. 2003).  For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

The Veteran maintains that his current heart disease, to include hypertension, had its onset in service.  In support of his claim, the Veteran argues that he had elevated blood pressure readings in service, to include diastolic readings of 90 or above, which demonstrate that his current heart disease had its onset in service. 

A review of the Veteran's service treatment records reveals that the Veteran did have several readings of diastolic pressure of 90 or above while in service.  These treatment records included readings of 116/90 at the time of an August 26, 1982 visit; 130/90 at an August 27, 1982, visit; 108/90 at the time of a January 14, 1986 visit; 134/90 during a February 29, 1986 visit; 110/90 at the time of a January 16, 1987 visit; 124/94 during a June 13, 1988 visit; 111/90, at a June 15, 1988 visit; 116/92 at the time of a November 30, 1898, visit; 130/100 on February 5, 1991; 164/106 while being treated at Champion Memorial Hospital as result of being struck in the face by a softball on November 6, 1993; and 159/94 during a November 10, 1993, follow-up visit after the softball incident. 

The Veteran was also seen in February 1991 with complaints of chest pain for five days.  The Veteran's blood pressure was noted to be 118/70 at that time.  EKG results were reported as normal.  The Veteran was given six nitroglycerin tablets at that time.  No further treatment was given.  

The Board observes that while the readings reported above are elevated with regard to diastolic pressure and that the final two readings are elevated with regard to both systolic and diastolic pressure, the overwhelming majority of blood pressure readings taken during service were considered normal.  

On his November 1994 service separation report of medical history, the Veteran cheeked the "no" box when asked if he had or had ever had heart trouble or hypertension.  A January 1995 chest x-ray was reported as normal.  

There were no actual diagnoses of hypertension during the Veteran's period of service.  

On his initial application for compensation, received in June 1995, the Veteran did not report any heart or hypertension problems, providing factual evidence against his own claim.  At the time of an August 1995 VA examination, the Veteran also did not complain of any heart or hypertension problems.  Physical examination performed at that time revealed his heart had a regular rate and rhythm with no evidence of murmurs, a gallop, or rub.  There was also no cardiomegaly.  In the sitting position, the Veteran's blood pressure was 134/77 and his pulse was 82.  In the recumbent position, the Veteran's blood pressure was 127/71 with a pulse of 79.  In the standing position, the Veteran had a blood pressure of 114/71 and a pulse of 96.  

There were also no findings of heart disease or hypertension in close proximity to service.  At the time of a June 2001 VA examination, the Veteran had a blood pressure reading of 124/78 and a pulse of 80.  

On October 31, 2006, the Veteran was hospitalized with a sudden onset of left sided chest pain.  On November 1, 2006, a coronary angiography and stent placement in the right coronary artery were performed.  Subsequent to the surgery, the Veteran developed hypertension.  

In conjunction with his claim, the Veteran was afforded a VA examination in October 2008.  The examiner indicated that the claims folder was available for review and that she had reviewed the claims folder.  The examiner observed that there was no documentation of sustained elevation of blood pressure in the Veteran's service medical records.  She observed that EKGs performed during the Veteran's military service were normal and that there was no diagnosis of cardiac disease in the service treatment records.  

The examiner indicated that the Veteran believed that his blood pressure was "high" during service.  She noted that he was not diagnosed with hypertension during service.  She further observed that he was discharged in 1995 and that he was periodically evaluated by physicians over the next ten years with no doctor diagnosing hypertension until 2006, after he had a myocardial infarction.  He was noted to be currently treated with diltiazem and Altace.  

The Veteran was a long-term cigarette smoker and had been smoking for more than 30 years.  The examiner noted that in 2006, the Veteran developed chest pain and evaluation showed a myocardial infarction.  He subsequently underwent a cardiac catheterization with stenting of the right coronary artery.  Following examination, the examiner rendered diagnoses of essential hypertension and stable two vessel atherosclerotic coronary artery disease, due to long term cigarette smoking.  

The examiner indicated that there was insufficient evidence for service connection for hypertension.  The examiner stated that documentation to support a claim of onset of hypertension during military service was not provided. She further reported that she located no evidence of sustained hypertension in service treatment records and that there was no treatment for hypertension in the Veteran's service medical records.  She also noted that no diagnosis of hypertension was made in the 10 years after discharge from the military.  

The examiner indicated that the Veteran developed premature atherosclerotic coronary artery disease as a consequence of long-term cigarette smoking.  She observed that cigarette smoking was a major risk factor for the development of premature coronary artery disease.  

In a February 2009 letter, the Veteran's private physician, J. M., M.D., indicated that after reviewing the medical records from his initial encounter in October 2001 through multiple visits until the day of the letter, it was his medical opinion that the Veteran's current diagnosis of coronary artery disease with inferior myocardial infarction in November 2006 and subsequent complications, which have included anxiety, depression, and persistent chest pain, was incurred during his military service.  The reasons for this were that cholesterol plaque buildup tended to cause coronary artery disease and the Veteran was not on therapy for prevention during his military service time and subsequently had enough plaque to cause the myocardial infarction in 2006.  He indicated that the data for high cholesterol causing myocardial infarction was extensive.  

As to service connection for coronary artery disease status post stent implant, to include hypertension, the Board notes that when considering in-service incurrence, the service treatment records fail to demonstrate diagnoses of any type of coronary artery disease, to include hypertension.  While the Board notes that the Veteran did have occasional elevated diastolic and systolic readings, the overwhelming majority of inservice blood readings were within normal range.  There is also no evidence of findings or treatment for a heart disease, to include hypertension, in close proximity to service. 

Therefore, the clinical evidence does not reflect continuity of symptomatology.  The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms.

The Board has considered the statements of the Veteran.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The service treatment records demonstrate no complaints or findings of heart disease, to include hypertension.  Moreover, the Veteran did not report having a high blood pressure or hypertension in his November 1994 service separation report of medical history.  There were also no reports or findings of heart disease or hypertension in close proximity to service, as evidenced by the lack of such reports or complaints in VA examination reports performed following service or with regard to blood pressure readings performed on VA examinations in 1996 or 2001.  Treatment records do indicate that the Veteran experienced a sudden onset myocardial infarction in October 2006, which resulted in a coronary angiography and stent placement in the right coronary artery being performed.  

The Board must emphasize the multi-year gap between discharge from active duty service and the first objective medical finding of heart disease, to include myocardial infraction and hypertension, following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, continuity has not here been established, either through the competent evidence or through the Veteran's statements.  

In this case, there is also no evidence that the Veteran is qualified to render a medical opinion as to the etiology of his current heart disease/hypertension.  Consequently, his statements, without some form of objective medical corroboration, are not deemed to be of significant probative value.

The Board notes that the Dr. M. in his February 2009 letter, indicated that after reviewing the medical records from his initial encounter in October 2001 through multiple visits until the day of the letter, it was his medical opinion that the Veteran's current diagnosis of coronary artery disease with inferior myocardial infarction in November 2006 was incurred during his military service.  However, Dr. M. did not have the Veteran's claims folder for review when rendering his opinion.  While this is not a fatal flaw in the opinion, Dr. M. is basing his opinion upon a review of his own records for the time period from 2001 to when the letter was written.  This evidence, at its earliest, is more than 4 years following the Veteran's release from service.  Further, the doctor makes no references to other possible causes of the Veteran's disability, including smoking, and gives very little rational to the opinion with almost no facts to back-up the conclusion.

The Board further notes that the Court has repeatedly declined to adopt a "treating physician rule" that would require giving additional evidentiary weight to the opinion of a physician who treats the veteran regularly.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Harder v. Brown, 5 Vet. App. 183, 188 (1993); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 4 Vet. App. 169 (1993).

The Board is placing significant probative value on the October 2008 VA examiner's opinion that any current heart disease, to include hypertension, was not related to the Veteran's period of service.  Specifically, the Board is particularly persuaded to assign greater probative weight to this medical opinion because the VA examiner had the entire claims file for review and cited specific clear reasons to support her claim.  As the examiner-reviewer was aware of the Veteran's claim and had access to the complete claims file, the Board assigns significant probative weight to the medical opinion.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.... As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

Based upon the above, the preponderance of the evidence is against the claim.  For all these reasons, the Veteran's claim for entitlement to service connection for coronary artery disease status post stent implant, to include hypertension, is denied.

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Board notes that the Veteran's status has been substantiated.  The Board observes that in a January 2007 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter also told him to submit relevant evidence in his possession. 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran was also provided with notice as to the disability rating and effective date elements of the claim in the January 2007 letter.  

VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All available treatment records have been obtained.  No other relevant records have been identified. 

In conjunction with the claim, the Veteran was afforded a VA examination in October 2008 to determine the etiology of any heart disease, to include hypertension.  In addition to performing the examination, the examiner rendered an opinion as to whether the Veteran's heart disease, to include hypertension, was related to his period of service and she provided rationale to support the opinion.  The examination provided the necessary detail to properly assess the Veteran's claim.  Thus, the examination was sufficient for VA rating purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  The Veteran was also afforded the opportunity to appear at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


ORDER

Service connection for coronary artery disease status post stent implant, to include hypertension, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


